           Case 2:19-cv-01243-APG-NJK Document 86 Filed 06/24/21 Page 1 of 3


1    AARON D. FORD
      Attorney General
2    KATLYN M. BRADY (Bar No. 14173)
      Senior Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 East Washington Avenue
     Suite 3900
5    Las Vegas, Nevada 89101
     (702) 486-0661 (phone)
6    (702) 486-3773 (fax)
     Email: katlynbrady@ag.nv.gov
7
     Attorneys for Defendants
8    Gavin Liggett and
     Jordan Gunderson
9

10                               UNITED STATES DISTRICT COURT

11                                       DISTRICT OF NEVADA

12   KENTRELL D. WELCH,                                       Case No. 2:19-cv-01243-APG-NJK
13                         Plaintiff,
14   v.                                                 THE OFFICE OF THE ATTORNEY
                                                        GENERAL’S NOTICE REGARDING
15   LIGGETT, et al.,                                           3:20-CV-00113
16                         Defendants.
17

18             The Office of the Nevada Attorney General (OAG) by and through counsel, Aaron D.

19   Ford, Nevada Attorney General, and Katlyn M. Brady, Senior Deputy Attorney General, of

20   the State of Nevada, Office of the Attorney General, submit this notice regarding case

21   No. 3:20-cv-00113.

22             This Court issued an order setting a global settlement conference for June 29, 2021.

23   ECF No. 85. Included in the global settlement is case No. 3:20-cv-00113. Id. at 6.

24             The OAG has reviewed the Amended Complaint filed in this matter. ECF No. 20.

25   After a careful review of this Complaint, and further discussion, the OAG has determined

26   it does not have authority to settle this matter. The listed defendants are identified as the

27   Clark County municipality and employees of Clark County Child Protective Services. Id.

28   at 1-2.



30                                              Page 1 of 3
           Case 2:19-cv-01243-APG-NJK Document 86 Filed 06/24/21 Page 2 of 3


1          Pursuant to NRS 41.0339, the OAG only provides a defense, and indemnification, to
2    state employees. The named Defendants appear to all be county employees and thus the
3    OAG seeks to alert this Court and the parties that the OAG does not believe it has authority
4    to resolve this specific matter, nor does it have a legal relationship with any of the named
5    parties. The OAG intends to appear at the June 29, 2021 settlement conference to discuss
6    the remaining six cases.
7          DATED this 24th day of June, 2021.
8                                           AARON D. FORD
                                            Attorney General
9
                                            By:    /s/ Katlyn M. Brady
10                                                 KATLYN M. BRADY (Bar No. 14173)
                                                   Senior Deputy Attorney General
11
                                                   Attorneys for Defendants
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



30                                           Page 2 of 3
           Case 2:19-cv-01243-APG-NJK Document 86 Filed 06/24/21 Page 3 of 3


1                                 CERTIFICATE OF SERVICE
2          I certify that I am an employee of the State of Nevada, Office of the Attorney General,
3    and that on June 24, 2021, I electronically filed the foregoing THE OFFICE OF THE
4    ATTORNEY GENERAL’S NOTICE REGARDING 3:20-CV-00113 via this Court’s
5    electronic filing system. Parties who are registered with this Court’s electronic filing
6    system will be served electronically.
7          Kentrell Welch, #1030777
           c/o Ely State Prison
8          P.O. Box 1989
           Ely, Nevada 89301
9          Email: ESP_LawLibrary@doc.nv.gov
           Plaintiff, Pro Se
10

11
                                             /s/ Carol A. Knight
12                                           CAROL A. KNIGHT, an employee of the
                                             Office of the Nevada Attorney General
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



30                                           Page 3 of 3
